DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to amendment/RCE filed 8/3/2021.
Claims 1-20 were directly and/or indirectly amended No Claims were added and none were canceled.
Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2021 has been entered.
 

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai US Patent No. 9691096 issued June 27, 2017 in view of Christodoulopoulos et al. (Christodoulopoulos hereinafter) US Patent No. 10997223 filed June 28, 2017 and issued May 14, 2021.
Regarding Claims 1, 9, and 15, Dai disclose a system and a method comprising: 
a computing device configured to: obtain session data identifying engagement of at least one item (Fig. 1, wherein the customer device corresponds to computing device and web browser corresponds to obtain a session data identifying at least one item as further shown in Fig. 2, step 220, as further described in Col. 3, lines 4-19, and wherein the item of interest corresponds to the engaged item, Dai); 

apply a dependency parser to the item property data to identify the one or more words for the engaged at least one item. On the other hand, Christodoulopoulos disclose the method of applying a dependency parser to the item property of identify one or more words as shown in Fig. 6, step 160, Col. 15, lines 29-41. 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Dai, with the teachings of Christodoulopoulos to identify how the word is related to other words including a characteristic descriptive of the word. Modification would have been obvious to one of ordinary skill in the art because in the event of identifying an item by first and second sentence such as Carrie Fisher and Star Wars, wherein each word is identified by cluster identifier Fig. 6, step 160b, with similar words having similar cluster identification as shown in Col. 15, lines 18-41.Furthermore, the combination of Dai in view of Christodoulopoulos disclose determine at least portions of the property data for the at least one item based on the one or more words ( Fig. 3, the search field “desk”, wherein the other items listed corresponds to determine property based on dependency, Dai); 
generate first attribute data identifying at least one attribute of the item based on the determined at least portions of the property data (Fig. 3, steps 351, 352, 353, and 355 are the 
store the generated first attribute data in a database (Col. 13, lines 25-31, wherein the adding to cart corresponds to storing, Dai).
In addition Claim 15, recites;
a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations Col. 11, lines 11027, Dai)
Regarding Claims 2, 10, and 16, Dai in view of Christodoulopoulos discloses a system wherein the computing device is configured to: 
receive a search request identifying a plurality of search terms from a server (Fig. 2, step 220, Dai); 
determine at least a portion of the plurality of search terms based on applying the dependency parser to the plurality of search terms (Fig. 3, step 346, Dai); 
generate second attribute data identifying at least a second attribute based on the determined at least portion of the plurality of search terms (Fig. 3, step 350, Dai); and 
store the generated second attribute data in the database Fig. 3, step 368, wherein add to cart corresponds to store, Dai).
Regarding Claims 3, 11, and 17, Dai in view of Christodoulopoulos discloses a system wherein determining the at least portion of the plurality of search terms comprises determining at least one noun and at least one adjective of the plurality of search terms (Fig. 3, wherein the desk corresponds to noun and PC desktop computer corresponds to adjective, Dai).  

rank the search results based on at least one of the first attribute data and the second attribute data (Col. 3, lines 20-33, Dai); and transmit the ranked search results to the server (Col. 3, lines 53-60, wherein submitting the final to checkout which corresponds to server, Dai).
Regarding Claim 5, Dai disclose a system wherein the dependency parser is a part-of-speech tagger (Col. 9, lines 51-57, wherein the audio interface corresponds to speech ragger, Dai).
Regarding Claims 6, 13, and 19, Dai in view of Christodoulopoulos disclose a system wherein the computing device is configured to obtain at least a portion of the item property data for the at least one item from a catalog stored in the database, wherein the at least portion of the property data comprises an item description for the at least one item (Col. 10, lines 40-50, Dai).
Regarding Claim 7, Dai in view of Christodoulopoulos discloses a system wherein the session data identifies that the at least one item has been viewed (Fig. 4, step 447, Col. 13, lines 25-31, Dai).  
Regarding Claims 8, 15, and 20, Dai in view of Christodoulopoulos disclose a system wherein determining the at least portions of the property data for the at least one item based on application of the dependency parser to the item property data comprises determining at least one item type (Fig. 3, Col. 13, lines 1-13, Dai).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Boelter et al. 10055784. 
Yalamanchi et al. 8521614.
  
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        August 27, 2021







.